Citation Nr: 1743574	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-28 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel
INTRODUCTION

The Veteran had active duty service in the United States Army from August 1965 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2016.  A transcript form that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.


FINDINGS OF FACT

1.  The Veteran currently has a bilateral sensorineural hearing loss disability for VA compensation purposes.

2.  The Veteran's bilateral sensorineural hearing loss was at least as likely as not incurred during active service.

3.  The Veteran's tinnitus is attributable to his service-connected bilateral sensorineural hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The Veteran's tinnitus is proximately due to, or the result of, his service-connected bilateral sensorineural hearing loss.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 48 (1995) (en banc).

The Board also notes that for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss and tinnitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran contends that he has bilateral hearing loss as a result of noise exposure during active service.   The Veteran testified that he was exposed to noise from attacks with satchel charges, mortars, rockets, and fire fights while serving in Vietnam.  See August 2016 Board Hearing Transcript (Tr.), page 3-4.  He reportedly did not wear hearing protection during these events.  See Tr., page 7.

The Veteran's DD 214 reflects that his military occupational specialty (MOS) was military policeman.  The Department of Defense's Duty MOS Noise Exposure Listing provides that this MOS has a moderate probability of noise exposure.  His education and training included light weapons infantryman training in 1965.  The Veteran's personnel records also show that he served in Vietnam from January 1966 to January 1967 in the 272nd Military Police Company.  

The Veteran submitted several buddy statements that confirm his report of exposure to mortar attacks, explosives, and enemy fire in Vietnam.  See July 2011 Statement from R.R.; July 2011 Statement from J.W; August 2011 Statement from P.B.  His platoon sergeant also stated that personnel from the 272nd Military Police Company worked in combat operations with combat infantry units.  See July 2011 Statement from J.W.  The Board also notes that the record contains a unit history for the 272nd Military Police Company, in addition to a December 1966 newspaper article about the Veteran, that support finding that the Veteran participated in combat while in Vietnam.  In light of the above discussion, the Board finds that the Veteran's assertion of in-service noise exposure is credible and consistent his service.  See 38 U.S.C.A. § 1154(b).

Prior to the Veteran's active service, a June 1965 pre-induction examination stated that the Veteran's ears were normal upon clinical evaluation.  The audiological evaluation revealed that the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
/
0 (5)
LEFT
10 (25)
0 (10)
0 (10)
/
5 (10)

The results from the whispered voice test were 15/15 on the right and 10/15 on the left.  The Veteran denied having any relevant problems in the associated June 1965 Report of Medical History.  

The Board notes that whispered voice tests can be subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure.  The Board also notes that, prior to January 1, 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those figures are on the left in each column and not in parentheses.  Since December 31, 1970, the International Standards Organization - American National Standards Institute (ISO - ANSI) standards generally have been used.  In order to facilitate data comparison, the ASA standards have been converted to the ISO - ANSI standards and are represented by the figures on the right in each column in parentheses.

A September 1965 enlistment examination noted that there continued to be no abnormalities in the Veteran's ears.  The audiological evaluation revealed that the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 10
0 (10)
0 (10)
0 (5)
LEFT
10 (25)
5 (15)
5 (15)
0 (10)
0 (5)

The whispered voice test was 15/15 bilaterally.  There continued to be no pertinent reports in the September 1965 Report of Medical History.

In the Veteran's May 1967 separation examination, the Veteran's ears were still determined to be normal.  On the audiological evaluation, the Veteran's pure tone thresholds, in decibels, were documented to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
/
10 (15)
LEFT
15 (30)
10 (20)
15 (20)
/
10 (15)

The Veteran did not report any problems in the May 1967 Report of Medical History.

As it is unclear whether the thresholds in the May 1967 separation examination were recorded using ASA units or International Standards Organization-American National Standards Institute ISO-ANSI units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.

The Veteran testified that his symptoms of hearing loss continued to be present after service and worsened with time.  See Tr., page 13.  The Veteran worked after service as a police officer for 30 years.  See Tr., page 11.  The Veteran reported that he had to qualify every year with his weapons, but he used hearing protection at those times.  The Veteran has not indicated that he received excessive noise exposure after service.

The Veteran underwent a hearing examination related to his claim in July 2013.  The results of the audiological evaluation showed that the Veteran's pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
50
65
LEFT
15
20
25
65
75

The Veteran's speech discrimination score was 100 percent in the right ear and 96 percent in the left ear based on the Maryland CNC word list.  For the right ear, the Veteran received a diagnosis of mixed hearing loss.  The Board notes that mixed hearing loss refers to "hearing loss that is both conductive and sensorineural in nature."  Dorland's Illustrated Medical Dictionary 825 (32nd ed. 2012).  In addition, he received diagnoses of bilateral sensorineural hearing loss (in the frequency range of 500 to 400 hertz), and bilateral sensorineural hearing loss (in the frequency range of 6000 hertz or higher frequencies).

In August 2016, a private audiological evaluation was conducted by I.K., PhD, at the Southern Ocean Medical Center.  The results are displayed in graphical form that has not been converted to an appropriate numerical form.  However, the interpretation of a graphical audiogram is a finding of fact to be made to be made by the Board in the first instance.  Kelly v. Brown, 7 Vet. App. 471 (1995).  In this case, the Board finds that the graphical representation is clear and can be interrupted as the private audiologist provided a legend for the graphical results.  Moreover, there is no dispute that the Veteran currently meets the criteria of 38 C.F.R. § 3.385.  The evaluation showed that the Veteran's pure tone thresholds, in decibels, were:



HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
65
65
LEFT
25
25
35
75
75

Speech audiometry revealed speech recognition ability of 96 percent bilaterally based on the Maryland CNC word list.

The results of the July 2013 VA examination and the August 2016 private evaluation demonstrate that the Veteran's bilateral hearing loss meets the criteria of 38 C.F.R. § 3.385.  Thus, the remaining question is whether his current bilateral hearing loss is related to his noise exposure active service.

The July 2013 VA examiner gave a negative nexus opinion on this question.  The examiner stated that in light of the normal bilateral hearing that was documented in the induction and separation examinations, the Veteran's current hearing loss was less likely than not due to his military noise exposure.  The examiner also pointed to the Institute of Medicine's 2005 report from the National Academy of Sciences, which states that there is no scientific basis for delayed onset noise-induced hearing loss.  The examiner added that the Veteran's occupational noise exposure as a policeman for 30 years as well as his recreational noise exposure may be contributory in his current hearing loss.

The Board finds that this opinion has minimal probative value as relies on finding that the Veteran's hearing loss had a delayed onset after service.  In this regard, the examiner failed to address the Veteran's contention that he has continued to have symptoms of hearing loss since service.  In addition, it is unclear whether the examiner considered the results from the May 1967 separation examination in ISO-ANSI units.  When converted to that standard, the examination indicates that some hearing loss was present bilaterally at the time of discharge as the measurements at 500 hertz were greater than 20, and the measurements at 1000 and 2000 hertz were at the end range of normal.  See Hensley, 5 Vet. App. at 159.  Moreover, the Veteran has not reported any significant occupational noise exposure; and the examiner did not elaborate as to what recreational activity involved noise exposure.
In August 2016, I.K. noted that the hearing evaluation she conducted confirmed that the Veteran had moderate to severe high frequency sensorineural hearing loss in both ears.  She explained that the Veteran's bilateral hearing loss was significant and a noise-induced type of hearing loss.  I.K. observed that the Veteran was in the military from 1965 to 1967, and she opined that it was more likely than not that the Veteran's hearing loss was due to his military experience in Vietnam.  The Board finds that this opinion has probative value as it considered the Veteran's noise exposure during service; and it was based on I.K.'s medical expertise as well as her evaluation of the Veteran.  Furthermore, the opinion is consistent with the other evidence of record indicating that the Veteran's only significant noise exposure occurred during service.

Based on the foregoing, the Board finds that the most probative evidence reflects that the Veteran's bilateral hearing loss, diagnosed as bilateral sensorineural hearing loss, is directly related to his noise exposure during active service.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  Consequently, the Board need not decide whether entitlement to service connection for bilateral hearing loss is warranted on a presumptive basis under 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The record also shows that the Veteran currently has tinnitus.  See July 2013 VA examination report.  The July 2013 VA examiner opined that the Veteran's tinnitus was secondary to his bilateral hearing loss.  He explained that tinnitus was known to be a symptom associated with hearing loss.  The examiner also noted that tinnitus has many causes not related to hearing loss.  However, the examiner stated that the association between tinnitus and any other medical condition should be directed to other qualified practitioners for an opinion, as it was outside of the examiner's discipline.  The Board finds that this opinion is probative as it was based on generally accepted medical knowledge, a review of the claims file, and an examination of the Veteran.  The opinion is also consistent with the Veteran's assertions that both his bilateral hearing loss and tinnitus have been present since service.  See Tr., page 12.  The Board also notes that there is no negative opinion to weigh against the examiner's conclusion.  Although the examiner indicated that tinnitus has other causes besides hearing loss, the record does not suggest any other cause in this case.  Moreover, despite the examiner's awareness of other potential causes for tinnitus, the examiner still determined that the Veteran's tinnitus was secondary to his hearing loss.

As discussed above, the Board is granting entitlement to service connection for bilateral sensorineural hearing loss herein.  Based on the evidence of record, the Board concludes that the Veteran's tinnitus was caused by his service-connected bilateral sensorineural hearing loss.  Entitlement to service connection for tinnitus is therefore granted.  As the record supports a grant of secondary service connection, the Board need not address any other theory of entitlement advanced.


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is granted.

Entitlement to service connection for tinnitus, secondary to bilateral sensorineural hearing loss, is granted.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


